39 So.3d 1278 (2010)
William STIRLING, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-2118.
District Court of Appeal of Florida, Fifth District.
July 23, 2010.
Mark Conan, Orlando, for Petitioner.
No Appearance for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Therefore, the notice of appeal from the judgment and sentence in Case No. 2008-CF-2003, in the Circuit Court in and for Lake County, Florida, filed in Case No. 5D10-2151, shall proceed as timely filed. See Fla. R.App. P. 9.141(c)(5)(D).
PALMER, TORPY and COHEN JJ., concur.